Citation Nr: 0832616	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  03-25 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for the residuals of a left hand 
disability.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.

3.  Entitlement to service connection for a psychiatric 
disorder, not to include post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his sister


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from January 1969 
until March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The decision denied service connection for 
psychiatric disability and also found that new and material 
evidence was not received to reopen a claim of entitlement to 
service connection for residuals, left hand disability.  
Subsequent to that decision, service connection was granted 
for PTSD and a 50 percent disability was assigned.  The 
veteran has appealed the assignment of the 50 percent rating 
claiming that the condition should be rated higher.  Service 
connection was not, however, granted for any non-PTSD mental 
disorders.  

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in July 2004.  
A transcript of hearing was produced and has been included in 
the claims folder for review.

The Board issued a Decision/Remand in October 2004.  In that 
action, the Board found that new and material evidence had 
not been presented sufficient to reopen the veteran's claim 
for entitlement to service connection for a left hand 
disability.  The Board remanded the remaining two issues to 
the RO via the Appeals Management Center (AMC).  The issue 
involving the increased evaluation was returned to the RO/AMC 
for the purpose of having a Statement of the Case (SOC) 
issued in accordance with Manlincon v. West, 12 Vet. App. 238 
(1998).  Such an SOC was issued in October 2006 and the 
veteran subsequently perfected his appeal in December 2006.  
Hence, this issue is now before the Board.  With respect to 
the second issue, that involving service connection, the 
RO/AMC was instructed to obtain additional medical 
information including the conducting of a psychiatric 
examination.  

The veteran was notified of the action of the Board and he 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims, hereinafter the Court.  The Court 
acknowledged that the only issue before it was that involving 
new and material evidence.  Following a review of the Board's 
Decision, the Court vacated the October 2004 Decision portion 
of the Decision/Remand.  The claim has since been returned by 
the Court to the Board.  

It is specifically noted that while the claim was being 
reviewed by the Court, only a portion of the taskings 
requested in the Remand portion of the October 2004 
Decision/Remand had been accomplished.  As such, the items 
that have not been accomplished, such as obtaining a 
psychiatric examination of the veteran, will be reiterated in 
this action.  

Hence, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As noted above, the Decision portion of the October 2004 
Decision/Remand was reviewed by the Court.  In the original 
Board action, the Board found that the veteran had not 
submitted new and material evidence sufficient to reopen his 
claim for entitlement to service connection for a left hand 
disability.  

The initial claim for service connection for residuals, left 
hand disability was received in March 1972.  The appellant 
originally contended that his residuals, left hand disability 
was incurred when he picked up a grenade core that was laying 
on a tabletop and it inadvertently went off while he was 
holding it.  Service medical records dated in November 1969 
show that the appellant incurred residuals, left hand 
disability as a result of a grenade going off in his hand.  
However, a line of duty determination records, dated in July 
1970, showed that the appellant's residuals, left hand 
disability was "not in line of duty".  Rather, the evidence 
showed that the appellant "handled an explosive in a highly 
negligent manner and in disregard of its dangerous 
qualities".  Accordingly, it was determined that the 
appellant's residuals, left hand injury was "due to own 
misconduct".  Therefore, by rating decision, dated in 
October 1972, the appellant's claim for service connection 
for residuals, left hand disability was denied.  

The veteran then sought to reopen his claim by submitting VA 
medical records, VA examination records, private medical 
records, photographs, lay statements, and testimony before 
the Board.  The Board reviewed these submissions and 
concluded that new and material evidence had not been 
submitted to reopen the claim.  

Upon reviewing the Board's action, the Court found that the 
Board should have provided further comments in the Board's 
October 2004 Reasons and Bases with respect to the veteran's 
assertions that he was insane when the accident occurred in 
service.  The Court found that the Board should have further 
discussed whether the veteran was insane pursuant to 38 
C.F.R. § 3.354(a) (2006).  The Court did not say that the 
Board was incorrect in not reopening the veteran's claim; it 
merely noted that additional discussion needed to occur as to 
whether the veteran was insane at the time of the accident.  
Upon reviewing the Court's Order, it is the current Board's 
opinion that additional medical information should be 
obtained with respect to this aspect of the veteran's claim 
to reopen.  Hence, the claim will be remanded so that a 
psychiatric opinion may be obtained with respect as to 
whether the veteran was suffering from a psychiatric disorder 
when the grenade incident occurred.  

As previously discussed in the original Decision/Remand, with 
respect to the appellant's claim for service connection for 
psychiatric disability, other than PTSD, the Board shall 
focus on VA's duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2007).  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the claimant suffered an event, injury or 
disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability, but (d) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2007).

The appellant in this case was previously afforded VA 
psychiatric examinations in 1997, 2001, and 2003.  The Board 
additionally notes that the appellant's December 2001 and 
November 2003 VA examinations were specific to the 
appellant's claim for service connection for PTSD.  
Nevertheless, the VA examination records also contain 
diagnoses of "mood disorder NOS" in 2001 and mood disorder 
and "personality disorder, NOS" in 2003.  It also appears 
that the veteran may have been diagnosed as suffering from 
schizophrenia.  Despite the appellant's various diagnoses, a 
medical examiner has never opined as to whether any other 
mental disorders, other than PTSD, were caused by or related 
to his military service.  Therefore, the Board finds that a 
remand is necessary for purposes of ascertaining the nature 
and etiology of any current psychiatric disabilities, other 
than PTSD.

Additionally, a review of the veteran's claims folder 
indicates that the RO has sent to the veteran notification 
letters concerning his claim involving new and material 
evidence.  After a closer look at the notification letter 
addressing the issue of new material evidence, it is the 
opinion of the Board that the letter might be considered 
deficient.  That is, the RO perhaps has not properly informed 
the veteran of what he must submit in order to reopen his 
claim.  In other words, it may be unclear to the veteran how 
he may prevail on his claim based on new and material 
evidence.  The Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006) held that VA must generally inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented to reopen 
such claims, that new and material evidence is required.  The 
Court noted that the terms new and material have specific, 
technical meanings that are not commonly known to VA 
claimants, suggesting that VA should define these terms in 
its 38 U.S.C. § 5103(a) notice using the definition of new 
and material evidence provided in section 3.156(a).  
Furthermore, the Court stated that the fulfillment of VA's 
obligation to identify for the claimant what evidence will be 
considered new and material depends on the basis of the 
prior, final denial.  Hence, this issue should be remanded to 
the RO/AMC so that a new notification letter can be provided 
to the veteran as defined by the holding in Kent.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The appellant and his representative 
should be provided the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006) and 38 C.F.R. § 3.159(b) 
(2007), to include the notice specified 
by in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and 
notice that he should submit any 
pertinent evidence in his possession.

2.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2006 for his service-connected 
psychiatric disorder (PTSD), and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2007).

3.  The veterans should be scheduled for 
a VA psychiatric examination.  The 
purpose of the examination is to 
determine the extent and severity of the 
service-connected PTSD, to discover 
whether the veteran now suffers from a 
psychiatric disorder other than PTSD that 
may be related to service, and to 
determine if the veteran could be 
considered insane at any time while he 
was in service.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
whether he or she has reviewed the claims 
folder.  All appropriate tests should be 
conducted.  The examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  Moreover, the examiner 
should answer the following 
questions/requests:

a.  Indicate the exact diagnosis or 
diagnoses of the veteran's psychiatric 
disorder(s), and identify what symptoms, 
if any, the veteran currently manifests, 
or has manifested in the recent past, 
that are attributable to his service-
connected PTSD.  In other words, the 
examiner must discuss the symptoms 
produced by the veteran's service-
connected PTSD versus any found symptoms 
produced by a nonservice-connected mental 
disorder.

b.  If the veteran is diagnosed as 
suffering from a psychiatric disorder, 
not to include PTSD, the examiner must 
express an opinion as to whether the 
found psychiatric disorder is more likely 
than not related to his military service 
or to a service-connected disability.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

c.  The examiner is further asked to 
express an opinion as to whether, based 
on the veteran's service medical records, 
the veteran could have been considered 
"insane" while in service.  

d.  Is the veteran unable to obtain or 
retain gainful employment because of his 
service-connected PTSD?  If the veteran 
is unemployable because of several 
disorders including his service-connected 
PTSD, the examiner should estimate the 
percentage which his service-connected 
PTSD contributes to his unemployability.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
his accredited representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




